Citation Nr: 0622477	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  The RO confirmed and continued a 10 
percent evaluation for a back disability classified as 
chronic lumbar strain.  

A hearing was held before the undersigned Veterans Law Judge 
at the Board, in Washington, DC, in December 2005.  A 
transcript of the hearing is of record.  

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c).  

The Board remanded the case to the RO for additional 
development in January  2006.  Remand was accomplished via 
the Appeals Management Center (AMC), in Washington, DC.  The 
case has been returned to the Board for continuation of 
appellate review.


FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain is 
principally manifested by limitation of forward flexion to 60 
degrees, but no more.


CONCLUSION OF LAW

A 20 percent rating, but no more, for chronic lumbosacral 
strain is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in April 2004 and January 2006, coupled with 
the Board's remand of January 2006, satisfied the duty to 
notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of this claim was in July 2004, the 
veteran was thereafter provided an examination and the claim 
was readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  

Background

The Board has reviewed the evidence of record, including the 
following:  service medical records; reports of VA 
examinations in August 1986, February 1990, June 2004 and May 
2006; reports of VA hospitalizations, dated from June 30, 
1987 to August 6, 1987, from August 29, 1987 to September 4, 
1987, July 1988 to August 1988, and from May 1990 to June 
1990; VA clinical records, dated from 1988 to 2005; and 
copies of pages from a dictionary, with definitions of the 
terms "lumbo" and  "sacral" underlined.  

Service connection was granted and a 10 percent rating was 
assigned for chronic lumbosacral strain in February 1986.  
The rating has been in effect at that level since then.  

The veteran presented before a service department medical 
board for evaluation of complaints of mid-thoracic and low 
back pain.  He indicated that back pain began in late October 
1985 after lifting some heavy boxes.  Back pain was 
reportedly well localized to the thoracic and lumbar areas; 
there was no radiation of the pain.  On examination, lower 
extremity neurocirculatory status was intact.  The assessment 
was that the veteran had sustained back strain while loading 
boxes.  The diagnosis was musculoskeletal strain of the 
posterior longitudinal ligaments of the thoracic and lumbar 
spine.  

According to the medical board that convened in late December 
1985, the veteran's back strain had almost resolved.  It was 
stated that the veteran would be fit for full duty and could 
continue in basic training with little difficulty.  However, 
it was determined that the recruit had lost his desire to 
continue and desired a medical board finding that would 
relieve him of his military service obligation.  

On VA examination in August 1986, the veteran held the entire 
back in spasm.  He was resistant to all back movements.  The 
diagnosis was chronic lumbar pain; no objective findings.  X-
ray examination of the lumbosacral spine showed that disc 
spaces were well maintained.

VA physical examination in February 1990 showed that lower 
extremity reflexes were present but weak; no sensory change 
was detected.  Straight leg raising was positive at about 15 
degrees bilaterally.  The diagnosis was chronic lumbosacral 
strain versus degenerative disc disease, without 
radiculopathy.  X-ray examination showed that intervertebral 
disc spaces were well maintained.  VA X-ray examination of 
the lumbosacral spine in May 1990 was unremarkable except for 
mild degenerative arthritis of the facet joints of L5-S1.  

When the veteran was examined at a VA outpatient clinic in 
December 2003, it was found that he got onto the examining 
table without difficulty.  Straight leg raising was negative 
for pain; knee jerk and ankle jerk reflexes were 2+ and 
equal.  He had full range of motion of the back without 
guarding.

On VA examination in June 2004, the examiner remarked that it 
was very difficult to elicit any information, as the veteran 
was vague in responding to questions about the time or 
severity of his symptoms.  It observed that the veteran 
walked slowly with a cane; but he had no limp or gait 
changes.  He made a minimal effort to follow the examiner's 
requests during the examination.  He refused to repeat range 
of motion so that he could be evaluated for fatigability or 
increased pain or change in range of motion.  

It was reported that the veteran had 10 degrees of left 
lateral flexion and 20 degrees of right lateral flexion.  He 
had 5 degrees of forward flexion and was unwilling to attempt 
to flex any further.  On straight leg raise testing, he was 
unwilling to raise his leg more than one inch off the 
examining table.  However, his passive straight leg raise was 
negative to 70 degrees.  With the veteran distracted, it was 
determined that his deep tendon reflexes were 2+ and equal 
bilaterally.  X-rays of the lumbosacral spine were normal.  
The diagnosis was mild lumbar strain.  According to the 
examiner, the findings were inconclusive and inaccurate, as 
the veteran's physical examination findings and radiological 
findings did not correlate.  

An MRI of the veteran's lumbar spine in September 2004 showed 
diffuse disc bulging at L4-5.  No nerve root impingement was 
seen.  Minimal disc bulging at T11-12 was also seen on MRI of 
the thoracic spine.

A VA examination was performed in May 2006.  On clinical 
inspection, the veteran walked with a cane.  There was 
bilateral negative straight leg raise.  Spasm was detected in 
the upper lumbar spine.  There was loss of lumbar lordosis.  
Gait was slow and mildly antalgic.  Lumbar spine flexion was 
0 to 60 degrees; extension was 0 to 30 degrees; lateral 
flexion was 0 to 26 degrees bilaterally; rotation was 0 to 30 
degrees bilaterally.  Deep tendon reflexes were 2+ and 
symmetrical at the knees and ankles bilaterally.  Motor 
strength was 5/5 bilaterally.  Lower extremity sensation was 
intact bilaterally.  The thoracic spine was nontender to 
palpation.  

The examiner remarked that she had thoroughly reviewed the 
claims file, as well as x-ray reports at the time of the 
original injury and over the years afterwards.  The 
assessment was the veteran had sustained a muscle strain 
while in service.  She pointed out that the veteran's disc 
disease was not caused by muscle strain.  She observed that, 
typically, muscle strains resolve.  She concluded that it is 
unlikely that muscle strain in 1985 caused current disc 
findings on MRI about 20 years later.  It would be a resort 
to speculation to state that the veteran's current disc 
changes were due to muscle strain 20 years before.  

Legal Criteria

The revised criteria for evaluating spinal disorders, which 
became effective September 26, 2003, are listed under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 IVDS 

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

Analysis

The veteran's service-connected low back disability stems 
from a lifting injury.  The original injury produced strain 
of muscles supporting the thoracolumbar spine and involves 
lumbosacral strain.  The veteran's service-connected low back 
disability is most appropriately evaluated under Diagnostic 
Code 5327 for application to lumbosacral strain.  

The medical evidence suggests a pattern of difficulty in 
eliciting reliable physical examination findings about actual 
range of motion of the veteran's low back, as well as other 
pertinent manifestations.  One examiner emphasized the 
discrepancy between seemingly severe findings of back 
disability on physical examination, as contrasted to the 
relatively mild findings by diagnostic imaging.  

In any event, the most recent VA examination for rating 
purposes, in May 2006, disclosed that the veteran had 60 
degrees of forward flexion of the lumbar spine.  The 
examiner, who was aware of the veteran's medical history, 
gave no indication of the degree of effort or cooperation the 
veteran displayed in performing range of motion exercises.  
That said, the Board is going to accept as reliable the range 
of motion studies reported on the May 2006 VA examination.  

Limitation of forward flexion of the thoracolumbar spine to 
60 degrees warrants assignment of a 20 percent rating for the 
veteran's low back disability under pertinent criteria for 
application to lumbosacral strain under Diagnostic Codes 
5237.  The veteran was also observed to have some lumbar 
spasm.  It is unclear from the record whether the observed 
lumbar muscle spasm is linked to loss of lumbar lordosis, 
also noted on the May 2006 VA examination, but if that is 
that case, this finding also warrants assignment of a 20 
percent rating for the veteran's low back disability under 
pertinent criteria for application to lumbosacral strain 
under Diagnostic Code 5237.  In reaching its decision to 
grant a 20 percent rating for the veteran's low back 
disability, the Board has been mindful of the doctrine of the 
benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

The Board determines that physical findings regarding the 
veteran's back, recorded on the May 2006 VA examination, are 
entitled to much greater probative value than the physical 
findings of seemingly, extremely limited back motion, 
reported on the VA examination in June 2004.  The Board's 
determination finds ample support in the June 2004 VA 
examiner's pointed assessment about the inconclusive and 
inaccurate clinical data recorded at that examination.

The medical evidence demonstrates that the veteran has some 
degenerative disc disease involving the thoracolumbar spine.  
However, in this case, the May 2006 VA examiner, who reviewed 
the veteran's medical records, specifically dissociated the 
component of low back disability that is attributable to 
muscle strain from the component of low back disability that 
is attributable to disc disease.  Accordingly, any findings 
of low back disability that may be attributed to nonservice-
connected thoracolumbar disc disease may not be considered in 
evaluating the extent of impairment from service-connected 
thoracolumbar muscle involvement.  

A yet higher rating of 40 percent for the veteran's service-
connected low back disability requires objective evidence of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis, i.e., immobility, of 
the entire thoracolumbar spine.  This has not been 
demonstrated.  

The Board has taken note of the request, made by the 
veteran's representative, that this case be submitted for the 
opinion of an independent medical examiner, as to whether or 
not the veteran's service-connected back disability either 
aggravated or exacerbated the diagnosed lumbar disc disease.  
The Board points out that the May 2006 VA examiner's opinion 
rules out any relationship between thoracolumbar disc disease 
and the veteran's service-connected chronic lumbosacral 
strain.  That opinion is supported by claims file review.  
There is no complex or controversial question in this case 
that warrants referral to an independent medical expert.


ORDER

A 20 percent rating for chronic lumbosacral strain is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


